*801Judgment
San Juan, Puerto Pico, March 21, 1957
The petition for certiorari having been considered and the record sent up having been examined and after studying the questions raised by the parties, this Court believes that since the record does not disclose the commission of any fraud, the order to show cause of May 6, 1955, entered by the respondent court in Civil Case No. 50-768 for Collection of Money, Federico J. Pérez Almiroty v. Sociedad para la Protección y Defensa del Niño, should be set aside and declared void and it is so ordered.
It was so decreed by the Court as witness the signature of the Chief Justice. Mr. Justice Negrón Fernández, Mr. Justice Belaval and Mr. Justice Saldaña did not participate herein.
A. C. Snyder Chief Justice
Certify:
Ignacio Rivera
Secretary.